UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reportedAugust 5, 2010 Alliant Energy Corporation (Exact name of registrant as specified in its charter) Wisconsin 1-9894 39-1380265 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 4902 North Biltmore Lane, Madison, Wisconsin (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(608) 458-3311 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On August 5, 2010, Alliant Energy Corporation (“Alliant Energy”) issued a press release announcing its earnings for the second quarter ended June 30, 2010.A copy of such press release is furnished as Exhibit 99.1 and is incorporated by reference herein. Alliant Energy included in the press release 2010 and 2009 second quarter income from continuing operations and earnings per share from continuing operations excluding restructuring and impairment charges, a depreciation adjustment and a reserve for Alliant Energy’s Cash Balance Pension Plan lawsuit.Alliant Energy believes these non-GAAP financial measures (financial measures not prepared in accordance with accounting principles generally accepted in the United States of America) are useful to investors because they provide an alternate measure to better understand and compare across periods the operating performance of Alliant Energy without the distortion of items that are not normally associated with ongoing operations,and to provide additional information about Alliant Energy’s operations on a basis consistent with the measures that management uses to manage its operations and evaluate its performance.Alliant Energy’s management also uses non-GAAP financial measures to determine incentive compensation. In addition, Alliant Energy included in the press release 2010 and 2009 second quarter Interstate Power and Light Company, Wisconsin Power and Light Company, utility, and non-regulated and parent earnings per share from continuing operations.Alliant Energy believes these non-GAAP financial measures are useful to investors because they facilitate an understanding of segment performance and trends and provide additional information about Alliant Energy’s operations on a basis consistent with the measures that management uses to manage its operations and evaluate its performance.Alliant Energy’s management also uses utility earnings per share from continuing operations to determine incentive compensation. Item 9.01Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits.The following exhibits are being furnished herewith: Alliant Energy Corporation press release dated August 5, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ALLIANT ENERGY CORPORATION Date:August 5, 2010 By: /s/ Thomas L. Hanson Thomas L. Hanson Vice President-Controller and Chief Accounting Officer ALLIANT ENERGY CORPORATION Exhibit Index to Current Report on Form 8-K Dated August 5, 2010 Exhibit Number (99.1) Alliant Energy Corporation press release dated August 5, 2010.
